DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed reply filed on 10/14/2021 has been entered into record. Claims 1-6, 10-11, 13-16, and 22-27 remain pending.

Allowable Subject Matter
Claims 1-6, 10-11, 13-16, and 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claims 1, 6, and 11, in view of the amendments and remarks filed 10/14/2021, the recited limitations, particularly “identify an order of priority in which to scan a set of frequency channels, wherein the order of priority is based on a network slice in which the wireless communication device is operating; identify low frequency channels with a higher order of priority than high frequency channels when the network slice in which the wireless communication device is operating comprises an Internet of Things (loT) network slice; or identify frequency channels offering lower latency with a higher order of priority than frequency channels offering higher latency when the network slice in which the wireless communication device is operating comprises an autonomous vehicle network slice,” in conjunction with the previously recited limitations in the claims, are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. For these reasons, Claims 1, 6, and 11 are allowable. Claims 2-5, 10, 13-16, and 22-27 are allowable for the same reasons by virtue of their dependency on Claims 1, 6, and 11, respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.